
	
		II
		111th CONGRESS
		1st Session
		S. 591
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a National Commission on High-Level
		  Radioactive Waste and Spent Nuclear Fuel, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Commission on
			 High-Level Radioactive Waste and Spent Nuclear Fuel Establishment Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Establishment of Commission.
					Sec. 3. Purposes.
					Sec. 4. Composition.
					Sec. 5. Duties.
					Sec. 6. Powers.
					Sec. 7. Applicability of Federal Advisory Committee
				Act.
					Sec. 8. Staff.
					Sec. 9. Compensation; travel expenses.
					Sec. 10. Security clearances.
					Sec. 11. Reports.
					Sec. 12. Authorization of appropriations.
					Sec. 13. Termination.
				
			2.Establishment of
			 CommissionThere is
			 established a commission to be known as the National Commission on
			 High-Level Radioactive Waste and Spent Nuclear Fuel (referred to in
			 this Act as the Commission).
		3.PurposesThe purposes of the Commission are—
			(1)to evaluate
			 potential improvements in the approach of the United States to high-level
			 radioactive waste and spent nuclear fuel management in the event that the
			 proposed Yucca Mountain high-level waste repository is never operational or
			 constructed for any spent nuclear fuel, high-level waste, or other radioactive
			 waste disposal; and
			(2)to submit to the
			 appropriate committees of Congress a report that contains a description of the
			 findings, conclusions, and recommendations of the Commission to improve the
			 approach of the United States for the management of defense waste, spent
			 nuclear fuel, high-level waste, and commercial radioactive waste.
			4.Composition
			(a)MembersThe
			 Commission shall be composed of 9 members who meet each qualification described
			 in subsection (b), of whom—
				(1)2 shall be
			 appointed by the majority leader of the Senate, in consultation with the
			 chairperson of each appropriate committee of the Senate;
				(2)2 shall be
			 appointed by the minority leader of the Senate, in consultation with the
			 ranking member of each appropriate committee of the Senate;
				(3)2 shall be
			 appointed by the Speaker of the House of Representatives, in consultation with
			 the chairperson of each appropriate committee of the House of
			 Representatives;
				(4)2 shall be
			 appointed by the minority leader of the House of Representatives, in
			 consultation with the ranking member of each appropriate committee of the House
			 of Representatives; and
				(5)1 shall be
			 appointed jointly by the majority leader of the Senate and the Speaker of the
			 House of Representatives.
				(b)Qualifications
				(1)Nongovernmental
			 appointeesAn individual appointed to the Commission may not
			 be—
					(A)engaged in any
			 high-level radioactive waste or spent nuclear fuel activities under contract
			 with the Department of Energy; or
					(B)an officer or
			 employee of—
						(i)the
			 Federal Government;
						(ii)an
			 Indian tribe;
						(iii)a
			 State; or
						(iv)a
			 unit of local government.
						(2)Other
			 qualificationsIndividuals appointed to the Commission shall, to
			 the maximum extent practicable, be prominent United States citizens, with
			 national recognition and significant depth of experience in engineering, fields
			 of science relevant to used nuclear fuel management, energy, governmental
			 service, environmental policy, law, public administration, or foreign
			 affairs.
				(3)Deadline for
			 appointmentAll members of the Commission shall be appointed by
			 not later than 90 days after the date of enactment of this Act.
				(c)ChairpersonThe
			 individual appointed under subsection (a)(5) shall serve as Chairperson of the
			 Commission.
			(d)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable after the date of enactment of this
			 Act.
			(e)Administration
				(1)MeetingsAfter
			 the initial meeting of the Commission, the Commission shall meet on the call of
			 the Chairperson or a majority of the members of the Commission.
				(2)QuorumFive
			 members of the Commission shall constitute a quorum.
				(3)VacanciesAny
			 vacancy on the Commission—
					(A)shall not affect
			 the powers of the Commission; and
					(B)shall be filled
			 in the same manner in which the original appointment was made.
					5.Duties
			(a)In
			 generalThe Commission shall—
				(1)conduct an
			 evaluation to advise Congress on the feasibility, cost, risks, and legal,
			 public health, and environmental impacts (including such impacts on local
			 communities) of alternatives to the spent fuel and high-level waste strategies
			 of the Federal Government including—
					(A)transferring from
			 the Department of Energy responsibility for the high-level radioactive waste
			 and spent fuel management program of the United States to a Government
			 corporation established for that purpose;
					(B)endowing such a
			 Federal Government corporation with authority and funding necessary to provide
			 for storage and management of high-level radioactive waste and spent nuclear
			 fuel;
					(C)cost-sharing
			 options between the Federal Government and private industry for the development
			 of nuclear fuel management technology and licensing;
					(D)establishing
			 Federal or private centralized interim storage facilities in communities that
			 are willing to serve as hosts;
					(E)research and
			 development leading to deployment of advanced fuel cycle technologies
			 (including reprocessing, transmutation, and recycling technologies) that are
			 not vulnerable to weapons proliferation;
					(F)transferring to
			 the Department of Energy title to—
						(i)spent nuclear
			 fuel inventories at reactor sites in existence as of the date of enactment of
			 this Act; and
						(ii)future nuclear
			 fuel inventories at reactor sites;
						(G)while long-term
			 solutions for spent nuclear fuel management are developed, requiring the
			 transfer of spent nuclear fuel inventories—
						(i)to
			 at-reactor dry casks in a manner to ensure public safety and the security of
			 the inventories; and
						(ii)after the date
			 on which the spent nuclear fuel inventory has been stored in a cooling pond for
			 a period of not less than 7 years;
						(H)permanent, deep
			 geologic disposal for civilian and defense wastes, and interim strategies for
			 the treatment of defense wastes; and
					(I)additional
			 management and technological approaches, including improved security of spent
			 nuclear fuel storage installations, as the Commission determines to be
			 appropriate for consideration;
					(2)consult with
			 Federal agencies (including the Nuclear Waste Technical Review Board and the
			 National Academy of Sciences), interested individuals, States, local
			 governments, organizations, and businesses as the Commission determines to be
			 necessary to carry out the duties of the Commission;
				(3)submit
			 recommendations on the disposition of the existing fees charged to nuclear
			 energy ratepayers, and the recommended disposition of the available balances
			 consistent with the recommendations of the Commission regarding the management
			 of spent nuclear fuel; and
				(4)analyze the
			 financial impacts of the recommendations of the Commission described in
			 paragraph (3) on the contractual liability of the Federal Government under
			 section 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222).
				(b)ReportThe
			 Commission shall submit to Congress a final report in accordance with this Act
			 containing such findings, conclusions, and recommendations as the Commission
			 considers appropriate.
			6.Powers
			(a)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee may, for the purpose of carrying out this Act, hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths as the Commission considers to be
			 appropriate.
			(b)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 the duties of the Commission under this Act.
			(c)Information
			 from Federal agencies
				(1)In
			 generalThe Commission may secure directly from any executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government, information,
			 suggestions, estimates, and statistics for the purposes of this Act.
				(2)Furnishing of
			 informationEach department, bureau, agency, board, commission,
			 office, independent establishment, or instrumentality shall, to the extent
			 authorized by law, furnish such information, suggestions, estimates, and
			 statistics in a timely manner directly to the Commission, on request made by
			 the Chairperson of the Commission, or any member designated by a majority of
			 the Commission.
				(3)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 staff of the Commission in a manner that is consistent with applicable law
			 (including regulations and Executive orders).
				(d)Assistance from
			 Federal agencies
				(1)General
			 services administrationThe Administrator of General Services
			 shall provide to the Commission on a reimbursable basis administrative support
			 and other services for the performance of the duties of the Commission.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the Federal Government may
			 provide to the Commission such services, funds, facilities, staff, and other
			 support services as the Commission may reasonably request and as may be
			 authorized by law.
				(e)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 Federal Government.
			7.Applicability of
			 Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall apply to the Commission.
		8.Staff
			(a)In
			 general
				(1)Appointment and
			 compensationThe Chairperson, in accordance with rules agreed on
			 by the Commission, may appoint and fix the compensation of a staff director and
			 such other personnel as may be necessary to enable the Commission to carry out
			 the duties of the Commission, without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to classification and General Schedule pay rates, except
			 that no rate of pay fixed under this subsection may exceed the equivalent of
			 that payable for a position at level V of the Executive Schedule under section
			 5316 of that title.
				(2)Personnel as
			 Federal employees
					(A)In
			 generalThe staff director and any personnel of the Commission
			 who are employees shall be employees under section 2105 of title 5, United
			 States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of
			 that title.
					(B)Members of
			 CommissionSubparagraph (A) does not apply to members of the
			 Commission.
					(b)Detailees
				(1)In
			 generalAny Federal Government employee may be detailed to the
			 Commission without reimbursement from the Commission.
				(2)RightsThe
			 detailee shall retain the rights, status, and privileges of the regular
			 employment of the detailee without interruption.
				(c)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, but
			 at rates not to exceed the daily rate paid a person occupying a position at
			 level IV of the Executive Schedule under section 5315 of that title.
			9.Compensation;
			 travel expenses
			(a)CompensationEach
			 member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which the member is engaged in the actual performance of
			 the duties of the Commission.
			(b)Travel
			 expensesWhile away from the home or regular place of business of
			 a member of the Commission in the performance of services for the Commission, a
			 member of the Commission shall be allowed travel expenses, including per diem
			 in lieu of subsistence, in the same manner as persons employed intermittently
			 in the Government service are allowed expenses under section 5703(b) of title
			 5, United States Code.
			10.Security
			 clearancesThe appropriate
			 Federal agencies or departments shall cooperate with the Commission in
			 expeditiously providing to the Commission members and staff appropriate
			 security clearances to the maximum extent practicable pursuant to existing
			 procedures and requirements, except that no person shall be provided with
			 access to classified information under this Act without the appropriate
			 security clearances.
		11.Reports
			(a)Interim
			 reportNot later than 1 year after the date of enactment of this
			 Act, the Commission shall make available to the public for comment an interim
			 report containing such findings, conclusions, and recommendations as have been
			 agreed to by a majority of the Commission members.
			(b)Final
			 reportNot later than 2 years after the date of the first meeting
			 of the Commission, the Commission shall submit to Congress a final report, the
			 contents of which shall—
				(1)contain the items
			 described in subsection (a), as agreed to by a majority of the members of the
			 Commission;
				(2)contain the
			 opinion of each member of the Commission who does not approve of any item
			 contained in the final report (including an explanation of the opinion and any
			 alternative recommendation); and
				(3)take into account
			 public comments received under subsection (a).
				12.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act,
			 to remain available until expended.
		13.Termination
			(a)In
			 generalThe authority provided to the Commission by this Act
			 terminates on the last day of the 180-day period beginning on the date on which
			 the final report is submitted under section 11(b).
			(b)Administrative
			 activities before terminationDuring the 180-day period referred
			 to in subsection (a), the Commission may conclude the activities of the
			 Commission, including providing testimony to committees of Congress concerning
			 reports of the Commission and disseminating the final report of the
			 Commission.
			
